Ibach, P. J. —
The only question presented by this appeal is the refusal of the trial court upon proper request to make a special finding of facts.
The record discloses that appellant filed a complaint in one paragraph for divorce, in which he also sought to establish an alleged interest in certain real estate. Issues were formed and the cause proceeded to trial. At the close of appellant’s evidence in chief, the court sustained a motion by appellee to strike out all the evidence relating to property rights. Appellee then refused to introduce any evidence, and the court rendered judgment granting appellant a divorce and' denying his claim to the property.
Conceding, for the purpose of the question here presented, that it was error for the court to refuse to make a special finding of facts when properly requested, it is quite apparent that no substantial right of appellant was affected by the refusal. All the evidence left in the case upon which the court could draw for its special finding of facts was that relating solely to the issue of divorce upon’ which the court found in appellant’s favor. Under such state of the record, the judgment of the trial court must be affirmed. §§407, 700 Burns 1914, §§398, 658 R. S. 1881; Evansville Furn. Co. v. Freeman (1914), 57 Ind. App. 576, 590, 105 N. E. 258,107 N. E. 27.
Judgment affirmed.
Note. — Reported in 117 N. E. 655.